                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


FREDERICK OMOYUMA SILVER,                        §
                                                 §
                    Plaintiff,                   §               SA-19-MC-01397-DAE
                                                 §
vs.                                              §
                                                 §
TOYOTA MOTOR MANUFACTURING,                      §
TEXAS, INC., (TMMTX);                            §
                                                 §
                    Defendant.                   §

                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge David A. Ezra:

          This Report and Recommendation concerns Plaintiff’s Application to Proceed In Forma

Pauperis on Appeal [#12]. This motion was referred to the undersigned on March 5, 2020. The

undersigned has authority to enter this recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).

For the reasons set forth below, it is recommended that Plaintiff’s motion be denied.

                                            I. Analysis

          On April 18, 2019, Plaintiff was enjoined from filing any civil suit in the San Antonio

Division of the Western District of Texas without first seeking leave and obtaining permission

from a district judge in this district. See Silver v. Bemporad, No. 19-cv-284-XR (Doc. #15). On

February 28, 2020, the District Court adopted the undersigned’s report and recommendation and

denied Plaintiff’s motion to file a new civil action [#10]. Plaintiff filed his notice of appeal of

that order on March 3, 2020, along with his motion to proceed in forma pauperis (“IFP”) in that

appeal.

          The process of seeking leave to proceed IFP on appeal is governed by Rule 24 of the

Federal Rules of Appellate Procedure and 28 U.S.C. § 1915(a)(3). According to Rule 24, a party

                                                 1
to a district court action who desires to proceed IFP on appeal must file a motion in the district

court.1 Fed. R. App. P. 24(a). The movant is required to attach an affidavit to the motion that:

shows in detail the movant’s inability to pay the appeal costs and fees; claims an entitlement to

redress; and states the issues the movant intends to present on appeal. Id. at 24(a)(1).

       Section 1915(a)(3) provides that “[a]n appeal may not be taken in forma pauperis if the

trial court certifies in writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). An

appeal is taken in good faith under Section 1915(a)(3) if a litigant seeks appellate review of any

issue that is not frivolous. Howard v. King, 107 F.2d 215, 220 (5th Cir. 1983). Accordingly, in

addition to demonstrating that his financial condition qualifies him to proceed under the IFP

statue, a movant must also demonstrate that his appeal involves nonfrivolous issues. Carson v.

Polley, 689 F.2d 562, 586 (5th Cir. 1982).

       The affidavit Plaintiff filed with the Court explained his inability to pay the costs

associated with his appeal. But the affidavit did not inform the Court of the issues Plaintiff

intends to appeal or why he is entitled to redress. The undersigned therefore issued a show cause

order on March 9, 2020, directing Plaintiff to demonstrate a nonfrivolous basis for his appeal. In

response to the Order, Plaintiff filed a Motion to Set a Hearing Date [#15], requesting a hearing

to review this case. Plaintiff also filed two additional responses to the Order [#16, #17], in which

Plaintiff states that he believes Defendant breached its contract with Plaintiff when Plaintiff did




       1
           The undersigned notes that Plaintiff did not seek to proceed IFP in the underlying
district court action, as this case was a miscellaneous case opened to determine whether Plaintiff
would be permitted to file a civil action in this Court. Therefore, the provisions of Rule 24(a)(3),
which permits a party already obtaining IFP status to proceed on appeal “without further
authorization,” do not apply.



                                                 2
not receive benefits from his fully vested 401(k) retirement plan upon the termination of his

employment.

       The undersigned will recommend that Plaintiff’s motion to proceed IFP on appeal be

denied. The only matter currently before the Court is whether Plaintiff’s motion to proceed

without paying court costs on appeal should be granted. Rule 24(a) requires Plaintiff establish a

non-frivolous basis for his appeal, along with indigency, to be allowed to proceed without paying

the cost of filing an appeal with the Fifth Circuit. Plaintiff states that he is appealing the District

Court’s order adopting the undersigned’s report and recommendation with respect to his claim

against Defendant for the improper withholding of his retirement funds. The undersigned and

the District Court both agreed that Plaintiff’s proposed Complaint did not include sufficient

allegations to state a plausible claim under ERISA for the improper withholding of his retirement

funds. Plaintiff now states that the claim is for breach of contract. The undersigned reiterates

that based on the proposed Complaint before the Court, Plaintiff’s claim under ERISA or for

breach of contract is not supported by sufficient allegations. Accordingly, Plaintiff has not

advanced a nonfrivolous basis for his appeal and should not be permitted to proceed IFP on

appeal. The denial of Plaintiff’s motion to proceed IFP on appeal does not bar Plaintiff from

pursuing his appeal. If Plaintiff desires to appeal the District Court’s Order, he should simply be

required to pay the costs associated with the appeal.

                              II. Conclusion and Recommendation

       Having considered the record before the Court, the undersigned recommends that

Plaintiff’s Application to Proceed In Forma Pauperis on Appeal [#12] be DENIED.                    The

undersigned will leave the Motion to Set a Hearing Date [#15] pending for the District Court’s

disposition, as the hearing is requested before Judge Ezra.



                                                  3
             III. Instructions for Service and Notice of Right to Object/Appeal.

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the Clerk of Court and serve the objections on all other parties. A party filing

objections must specifically identify those findings, conclusions or recommendations to which

objections are being made and the basis for such objections; the district court need not consider

frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 25th day of March, 2020.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE


                                                  4
